DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001], line 3, after “November 30 2018,”; -- now U.S. Patent No. 10,686,434, issued June 16, 2020, -- should be added.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 8 and 9 of U.S. Patent No. 10,686,434.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3, 8 and 9 of U.S. Patent No. 10,686,434 teach a circuit comprising all of the elements and having the same structural relationship as recited in Claims 1, 3, 6 and 7 of the present application.  For example, the recitation "a bias circuit configured to use the first and second cascode transistors to generate an output signal at the output node that transitions between the first voltage level and a third voltage level; a delay circuit configured to generate a transition in a first signal from one of the first or second voltage levels to the other of the first or second voltage levels, the transition having a time delay based on the output signal", as recited in claim 1 of the present application, as being unpatentable over the claimed limitations “a bias circuit configured to use the first and second cascode transistors to generate a signal at the output node that ranges between the first voltage level and a third voltage level;  a control circuit configured to generate a first control signal based on the signal” of Claim 1 and “wherein the bias circuit is configured to: generate a second control signal based on the input signal, and couple the node with the first power .
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 10-12 of U.S. Patent No. 10,686,434. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 10-12 of U.S. Patent No. 10,686,434 teach a method comprising all of the steps and having the same structural relationship as recited in Claim 15 of the present application.  For example, the recitation "using a contending transistor to selectively couple a node between the first and second cascode transistors to a second power node carrying a third voltage level", as recited in claim 15 of the present application, as being unpatentable over the claimed limitations “responsive to the control signal, using a contending transistor to electrically couple a node between the first and second cascode transistors to a second power node carrying a third voltage level,” of Claim 10 of U.S. Patent No. 10,686,434.

Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2, 4, 5 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 9, 2021